              Case 3:20-mj-71171-TSH Document 12 Filed 11/25/20 Page 1 of 3



 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     HANNI M. FAKHOURY
 3   Assistant Federal Public Defender
     13th Floor Federal Building - Suite 1350N
 4
     1301 Clay Street
 5   Oakland, CA 94612
     Telephone: (510) 637-3500
 6   Facsimile: (510) 637-3507
     Email:       Hanni_Fakhoury@fd.org
 7

 8   Attorneys for Ryan Kannett

 9

10                                 IN THE UNITED STATES DISTRICT COURT
11                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                        SAN FRANCISCO DIVISION
13

14    UNITED STATES OF AMERICA,                              Case No.: CR 20–71171 TSH

15                    Plaintiff,                             AMENDED STIPULATION AND
                                                             [PROPOSED] ORDER RESETTING
16            v.                                             STATUS HEARING AND EXCLUDING
                                                             TIME UNDER THE SPEEDY TRIAL
17    RYAN KANNETT,                                          ACT AND RULE 5.1 AS MODIFIED
18                    Defendant.                             Hearing Date:   December 2, 2020
19                                                           Hearing Time:   10:30 a.m.

20         The parties jointly request the Court reset the status conference regarding preliminary hearing
21   or arraignment from December 2, 2020 to January 8, 2021 at 10:30 a.m. Mr. Kannett is charged in a
22   criminal complaint, and also has a trailing Form 12 petition in CR 14-98-PJH. The government
23   recently produced a voluminous amount of discovery, and defense counsel needs additional time to
24   review the discovery with Mr. Kannett, and discuss potential resolutions with the government. As a
25   result, the parties also request the Court exclude time under Federal Rule of Criminal Procedure
26   5.1(c) and (d) and the Speedy Trial Act, 18 U.S.C. § 3161, between December 2, 2020 and January 8,
27   2021 to allow for effective preparation of counsel taking into account the exercise of due diligence.
28

     STIPULATION AND [PROPOSED] ORDER RESETTING STATUS HEARING
     KANNETT, CR 20–71171-TSH
                                                         1
               Case 3:20-mj-71171-TSH Document 12 Filed 11/25/20 Page 2 of 3



 1

 2                                                           IT IS SO STIPULATED.
 3

 4    Dated:     November 20, 2020
 5                                                           STEVEN G. KALAR
                                                             Federal Public Defender
 6                                                           Northern District of California
 7
                                                                       /S
 8                                                           HANNI M. FAKHOURY
                                                             Assistant Federal Public Defender
 9

10    Dated:     November 20, 2020
11                                                           DAVID L. ANDERSON
                                                             United States Attorney
12                                                           Northern District of California
13
                                                                       /S
14                                                           JASON KLEINWAKS
                                                             Assistant United States Attorney
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER RESETTING STATUS HEARING
     KANNETT, CR 20–71171-TSH
                                                         2
                  Case 3:20-mj-71171-TSH Document 12 Filed 11/25/20 Page 3 of 3



 1

 2
                                             [PROPOSED] ORDER as modified
 3
             Based on the reasons provided in the stipulation of the parties above, the Court hereby finds:
 4
             1.       The defendant and defense counsel need additional time to discuss the case and the
 5
                      evidence and the parties need additional time to discuss a potential resolution of the
 6
                      case. Further, defense counsel’s ability to meet with Mr. Kannett and review discovery
 7
                      may be constrained by shelter-in-place and quarantines;
 8
             2.       These tasks are necessary for the defense preparation of the case, and the failure to grant
 9
                      the requested continuance would unreasonably deny counsel for defendant the
10
                      reasonable time necessary for effective preparation, taking into account the exercise of
11
                      due diligence; and
12
             3.       The ends of justice served by this continuance outweigh the best interest of the public
13
     and the defendant in a speedy trial.
14
             Based on these findings, it is hereby ordered that the status hearing date of December 2, 2020,
15
     scheduled at 10:30 a.m. is vacated and reset for January 8, 2021 at 10:30 a.m. It is further ordered
16
     that time is excluded pursuant to Federal Rule of Criminal Procedure 5.1(c) and (d), and the Speedy
17                                                               December 2, 2020 through January 8, 2021.
     Trial Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iv), from November 4, 2020 through December 2,
18
     2020.
                                                                                  S DISTRICT
19                                                                             ATE           C
                                                                              T
                                                                                                         O
                                                                         S




                                                                                                          U

20
                                                                        ED




            11/25/2020
                                                                                                           RT

     DATED:_________________                                ____________________________________
                                                                    UNIT




21                                                          HON. JACQUELINE SCOTT CORLEY
                                                            United States Magistrate Judge
                                                                                                             R NIA



22
             IT IS SO ORDERED.                                                                       r
                                                                                             el Beele
                                                                    NO




                                                                                          aur
                                                                                  Judge L
                                                                                                             FO




23
                                                                      RT




                                                                                                          LI




24                                                                           ER
                                                                        H




                                                                                                         A




                                                                                  N                      C
                                                                                                    F
                                                                                      D IS T IC T O
25                                                                                          R
26

27

28

     [PROPOSED] ORDER RESETTING STATUS HEARING
     KANNETT, CR 20–71171-TSH
                                                           1
